 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HOUSTON,                                   No. 2: 16-cv-2561 WBS KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    L. EDLRIDGE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On March 24, 2020, the Honorable William B. Shubb granted defendants’

19   motion to stay this action. (ECF No. 131.)

20          Although this action is stayed, a settlement conference was held in this action on May 27,

21   2021. This action did not settle.

22          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

23   order, defendants shall file a status report addressing the status of plaintiff’s criminal proceedings.

24   Dated: June 2, 2021

25

26

27
     Hou2561.sta(6)
28
                                                        1
